DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recites “…the core layer and/or the sealant skin layer, and/or further comprise…” This portion of the claim appear to be in poor grammatical form.  The examiner suspects the intent of the applicant was to recite this portion of the claim as “…the core layer and/or the sealant skin layer further comprise…” and will be examined on the merits as such.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "…wherein the one or more [LLDPE](s) in the … skin layer…" in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 and claim 1, the claim from which claim 7 depends, do not introduce a “one or more [LLDPE](s)” material for the claimed skin layer from which appropriate antecedent basis may be present for the recited “the one or more [LLDPE](s) in the … skin layer…”  The examiner suggests adding claim language to require the skin layer to include one or more [LLDPE](s) prior to the recitation in question, which would obviate this issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 8-11, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2003/0008153 (hereinafter “Migliorini”), and further in view of United States Patent Application Publication No. US 2015/0148492 (hereinafter “Pirtle”).Regarding claims 1 and 8	Migliorini teaches a multilayered film 50 comprising: a core layer 14 comprising a polyolefin; a first skin layer (surface skin layer) 10; a second skin layer (sealant skin layer) 18; a first intermediate or transition layer (first tie layer) 12 comprising a polyolefin and a silicon additive located between the first skin layer (surface skin layer) 10 and the core layer 14; and a second intermediate or transition layer (second tie layer) 16 between the second skin layer (sealant skin layer) 18 and the core layer 14 (abstract, paragraph [0033], and Figure 1).  Migliorini teaches the film is biaxially oriented (paragraph [0075]).  Migliorini teaches all of the core layer, the intermediate or transition layers (tie layers), and skin layers include LLDPE (linear, low density polyethylene) (paragraphs [0054], [0056], and [0063]). 	Migliorini teaches the first skin layer 10 and the second skin layer 18 are compounded with an anti-blocking effective amount of an anti-blocking agent (first anti-blocking agent and/or anti-blocking agent), e.g., silica, clays, talc, glass, polymethylsilosiloxane, cross-linked methacrylate, and the like, which may be provided in the form of approximately spheroidal particles (paragraph [0061]).  Migliorini also teaches the major proportion of these particles, for example, anywhere from more than half to as high as 90 weight percent or more, may be of such a size that a significant portion of their surface area, for example, from about 10 to about 70 percent thereof, will extend beyond the exposed first surface 11 or second surface 19 (Id).  Migliorini does not explicitly teach the anti-block agent has a particle size from 5 µm to 6 µm.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate size of the anti-blocking particles using nothing more than routine experimentation to achieve the desired amount of the surface area of the anti-blocking particles which extends beyond the exposed surfaces.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A). 	Migliorini teaches the second transition layer (second tie layer) 16 is made from LLDPE (paragraph [0063]). Migliorini also teaches siloxane additives improve slip properties (slip agent), which includes a polydialkylsiloxane additive, located in the first transition layer (first tie layer) 12 and/or the second transition layer (second tie layer) 16 (paragraphs [0034], [0035] and [0083]).  Migliorini also teaches the silicone additives migrate to the skin layers, which reduces the coefficient of friction of the surface of said skin layers (paragraph [0066]).  Migliorini does not explicitly teach the core layer includes a slip agent.  However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the core layer 14 with the siloxane additives (slip agent) to improve the slip properties of the core layer and/or to adjust the coefficient of friction of the surface of the skin layers by changing the degree of silicone additive migration. 	Migliorini does not explicitly teach the LLDPE in the core layer 14 and the first tie layer 12 have lower melt indices and greater densities than the LLDPE in the second tie layer 16, and the sealant skin layer 18. 	Pirtle teaches a film comprising at least two layers, including a first layer and a second layer, in which the first layer includes a blend of metallocene LLDPE (m-LLDPE) with long chain branching (LCB) and a lower density m-LLDPE resin (corresponds to the claimed LLDPE(s)), and the second layer includes a lower melt index m-LLDPE resin (corresponds to the claimed one or more LLDPE(s)) (abstract; and paragraphs [0011] and [0018]).   	Pirtle teaches the melt index of metallocene LLDPE (m-LLDPE) with LCB resin is preferably 0.5 g / 10 min (paragraph [0033]), and the melt index of the lower density m-LLDPE resin is preferably 3.5 g / 10 min (paragraph [0034]).  Pirtle teaches the preferred density of the metallocene LLDPE (m-LLDPE) with LCB is 0.920 g/cc (paragraph [0033]), and the preferred density of the lower density m-LLDPE resin is 0.912 g/cc (paragraph [0035]).  Pirtle also teaches the discrete or first layer which comprises the metallocene LLDPE (m-LLDPE) with LCB, and the lower density m-LLDPE resin includes about 80 wt% of the lower density m-LLDPE resin, and about 20 wt% of the m-LLDPE with LCB resin (paragraph [0020]).  Therefore, a density and melt index of the first layer can be estimated based on the values of the constituent resins and their concentrations.  The melt index of the first layer ((0.8 * 3.5) + (0.2 * 0.5) g/10min) is approximately 2.9 g / 10 min, and the density of the first layer ((0.8 * 0.912 g/cc) + (0.20 * 0.920)) is approximately 0.914 g/cc.   	Pirtle teaches an exemplified melt index of the lower melt index m-LLDPE resin (from the second layer) is preferably 1.5 g / 10 min (paragraphs [0037] and [0038]).  Pirtle teaches the preferred density of the lower melt index m-LLDPE resin is 0.918 gg/cc (paragraph [0039]).   	Therefore, the second layer corresponds to an LLDPE having a lower melt index and greater density than the first layer.   	Pirtle teaches the lower density m-LLDPE resin provides puncture resistance and toughness to the film (paragraph [0052]).  Pirtle teaches the lower melt index m-LLDPE resin provides good load holding force and toughness to the film (paragraph [0054]).  Pirtle also teaches a film where constituent layers have these two different LLDPE resins results in a film with improved properties over any of the resins alone (Id.)  Therefore, it would have been obvious to a person having ordinary skill in the art to modify: (1) the LLDPE resin in the core layer 14 and the first tie layer 12 of Migliorini with the m-LLDPE resin in the second layer of Pirtle; and (2) the LLDPE resin in the second tie layer 16 and the sealant skin layer 18 of Migliorini with the m-LLDPE resin in the first layer of Pirtle to improve the puncture resistance, load holding force, and toughness of the film.Regarding claim 2 	In addition, Migliorini teaches the thickness of the film ranges from about 0.5 mil to about 3.5 mil (about 13 to 89 µm) (paragraph [0075]), which falls within the claimed range.Regarding claim 4 	In addition, Migliorini teaches the first skin layer (surface skin layer) 10 and/or the second skin layer (sealant skin layer) 18 is treated by corona discharge, flame, and/or plasma treatment (paragraphs [0036], [0058] and [0072]).Regarding claim 6 	In addition, Migliorini teaches the first skin layer (surface skin layer) 10 can also contain pigments (paragraph [0062]).Regarding claims 9 and 10 	In addition, Migliorini teaches the core layer 14 may contain a hydrocarbon resin (moisture and gas barrier additive) in an amount of up to about 15% (by weight) (paragraph [0053]), which falls within the claimed range.Regarding claim 11 	In addition, Migliorini teaches the first skin layer (surface skin layer) 10 and/or the second skin layer (sealant skin layer) 18 may include a heat sealable coating layer applied thereon (paragraph [0057]).  Migliorini also teaches the heat sealable coating layer includes vinylidene chloride polymer or an acrylic polymer (Id.)  Migliorini teaches coating compositions include ethylene-methacrylate copolymer, polyvinylidene chloride, PVOH’s (polyvinyl alcohol), etc. (paragraphs [0073] and [0076]). Regarding claim 14 	In addition, Migliorini teaches the first surface 11 (surface of the surface skin layer 10) and/or second surface 19 (surface of the sealant skin layer 18) are metallized (paragraph [0073]; and claims 28, 46, and 47).Regarding claim 19 	In addition, Migliorini teaches the film is laminated to another polyolefin film (paragraphs [0073] and [0074]).  This other polyolefin film corresponds to a duplicate film laminated to the film.  Therefore, due to the fact that the film includes skin layers having LLDPE, as noted above, the duplicate film being laminated to the film corresponds to the claimed feature requiring the film being laminated to a polyolefin film (duplicate film) comprising a polyethylene.Regarding claim 20 	In addition, Migliorini teaches the film made be used as a packing film, and a sealed container (paragraphs [0002], [0017] and [0026]).
Claims 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Migliorini and Pirtle as applied to either claim 1 or 8 above, and further in view of United States Patent Application Publication No. US 2005/0037219 (hereinafter “Ohlsson”).Regarding claim 7 	The limitations for claim 1 have been set forth above.  In addition, Migliorini does not explicitly teach a polymerization technique for forming LLDPE, therefore, it would have been necessary and thus obvious to look to the prior art for conventional techniques. Ohlsson provides this conventional teaching showing that it is known in the art that LLDPE is polymerized using a single site metallocene-catalyst, or Ziegler-Natta-catalyst (paragraphs [0044] and [0052]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the LLDPE of Migliorini using a metallocene-catalyst, or Ziegler-Natta-catalyst, as taught by Ohlsson, motivated by the expectation of successfully practicing the invention of forming a polymerized LLDPE material for use in a packaging film. 	In the alternative, the use of product-by-process limitations has been noted in claim 7, for example, “the one or more linear, low-density polyethylenes in the core layer, the first tie layer and the surface skin layer, and the linear, low density polyethylene(s) in the second tie layer and the sealant skin layer are metallocene-catalyzed, Ziegler-Natta-catalyzed, otherwise catalyzed, or combinations thereof.”  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.Regarding claim 15	The limitations for claim 1 have been set forth above.  In addition, Migliorini does not explicitly teach the second skin layer (sealant skin layer) 18 comprises a non-migratory slip agent with the anti-blocking agent.   	Ohlsson teaches a multilayer film including a core layer and skin layers made from LLDPE (abstract).  Ohlsson teaches one or both skin layers contain a non-migratory slip agent which increases friction under the holding force pressure with a palletized load, and an anti-blocking agent (claim 62; and paragraphs [0043] and [0049]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the second skin layer (sealant skin layer) 18 of Migliorini with the non-migratory slip agent of Ohlsson to improve the coefficient of friction of the film when under a holding force pressure with a palletized load.Regarding claim 16 	The limitations for claim 8 have been set forth above.  In addition, Migliorini does not explicitly teach the anti-block agent is present at a greater concentration in the second skin layer (sealant skin layer) 18 than in the first skin layer (surface skin layer) 10. 	Ohlsson teaches a multilayer film including a core layer and skin layers made from LLDPE (abstract).  Ohlsson teaches the different skin layers have different contents of anti-block additives (the second skin layer having an anti-block agent content at a greater concentration than the first skin layer) (claim 64).  Ohlsson also teaches the anti-block agents provide reduced inter-film contact and improves film clarity (paragraphs [0043] and [0044]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the anti-blocking agents in the first skin layer 10 and the second skin layer 18 of Migliorini with the anti-blocking content system of Ohlsson to reduced inter-film contact and improve film clarity.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Migliorini and Pirtle as applied to claim 1 above, and further in view of JP 2010/264642 A (hereinafter “Katsuya”) with a machine translation (submitted on 20 March 2020) being used as the English language equivalent translation.Regarding claim 18 	The limitations of claim 1 have been set forth above.  In addition, Migliorini teaches the film may be adhered to a substrate (paragraph [0073]). 	However, Migliorini does not explicitly teach the film is adhered to a polyester substrate using a solvent-based adhesive. 	Katsuya teaches a rubber layer (film) adhered to a polyester film substrate (paragraphs [0001] and [0005]).  Katsuya teaches the adhesive improves the adhesiveness between the rubber layer and the polyester film and the adhesive is a solvent-based adhesive (paragraphs [0025] and [0036]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the adhesive and substrate of Migliorini with the polyester substrate and adhesive of Katsuya to provide a suitable substrate and improve the adhesiveness between said substrate and the film.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Migliorini, in view of Pirtle, and further in view of Ohlsson.Regarding claim 21	Migliorini teaches a five-layered film 50 comprising: a core layer 14 comprising a polyolefin; a first skin layer (surface skin layer) 10; a second skin layer (sealant skin layer) 18; a first intermediate or transition layer (first tie layer) 12 comprising a polyolefin and a silicon additive located between the first skin layer (surface skin layer) 10 and the core layer 14; and a second intermediate or transition layer (second tie layer) 16 between the second skin layer (sealant skin layer) 18 and the core layer 14 (abstract, paragraph [0033], and Figure 1).  Migliorini teaches the film is biaxially oriented (paragraph [0075]).  Migliorini teaches all of the core layer, the intermediate or transition layers (tie layers), and skin layers include LLDPE (linear, low density polyethylene) (paragraphs [0054], [0056], and [0063]). 	Migliorini teaches the first skin layer 10 and the second skin layer 18 are compounded with an anti-blocking effective amount of an anti-blocking agent, e.g., silica, clays, talc, glass, polymethylsilosiloxane, cross-linked methacrylate, and the like, which may be provided in the form of approximately spheroidal particles (paragraph [0061]).  Migliorini also teaches the major proportion of these particles, for example, anywhere from more than half to as high as 90 weight percent or more, may be of such a size that a significant portion of their surface area, for example, from about 10 to about 70 percent thereof, will extend beyond the exposed first surface 11 or second surface 19 (Id).  Migliorini does not explicitly teach the anti-block agent has a particle size from 5 µm to 6 µm.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate size of the anti-blocking particles using nothing more than routine experimentation to achieve the desired amount of the surface area of the anti-blocking particles which extends beyond the exposed surfaces.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A). 	Migliorini does not explicitly teach the LLDPE in the core layer 14 and the first tie layer 12 have lower melt indices and greater densities than the LLDPE in the second tie layer 16, and the sealant skin layer 18. 	Pirtle teaches a film comprising at least two layers, including a first layer and a second layer, in which the first layer includes a blend of metallocene LLDPE (m-LLDPE) with long chain branching (LCB) and a lower density m-LLDPE resin (corresponds to the claimed LLDPE(s)), and the second layer includes a lower melt index m-LLDPE resin (corresponds to the claimed one or more LLDPE(s)) (abstract; and paragraphs [0011] and [0018]).   	Pirtle teaches the melt index of metallocene LLDPE (m-LLDPE) with LCB resin is preferably 0.5 g / 10 min (paragraph [0033]), and the melt index of the lower density m-LLDPE resin is preferably 3.5 g / 10 min (paragraph [0034]).  Pirtle teaches the preferred density of the metallocene LLDPE (m-LLDPE) with LCB is 0.920 g/cc (paragraph [0033]), and the preferred density of the lower density m-LLDPE resin is 0.912 g/cc (paragraph [0035]).  Pirtle also teaches the discrete or first layer which comprises the metallocene LLDPE (m-LLDPE) with LCB, and the lower density m-LLDPE resin includes about 80 wt% of the lower density m-LLDPE resin, and about 20 wt% of the m-LLDPE with LCB resin (paragraph [0020]).  Therefore, a density and melt index of the blend which makes up the first layer can be estimated based on the values of the constituent resins and their concentrations.  The melt index of the blend in the first layer ((0.8 * 3.5) + (0.2 * 0.5) g/10min) is approximately 2.9 g / 10 min, and the density of the first layer ((0.8 * 0.912 g/cc) + (0.20 * 0.920)) is approximately 0.914 g/cc.   	Pirtle teaches an exemplified melt index of the lower melt index m-LLDPE resin (from the second layer) is preferably 1.5 g / 10 min (paragraphs [0037] and [0038]).  Pirtle teaches the preferred density of the lower melt index m-LLDPE resin is 0.918 gg/cc (paragraph [0039]).   	Therefore, the second layer corresponds to an LLDPE resin having a lower melt index and greater density than the LLDPE resin present in the first layer.   	Pirtle teaches the lower density m-LLDPE resin provides puncture resistance and toughness to the film (paragraph [0052]).  Pirtle teaches the lower melt index m-LLDPE resin provides good load holding force and toughness to the film (paragraph [0054]).  Pirtle also teaches a film where constituent layers have these two different LLDPE resins results in a film with improved properties over any of the resins alone (Id.)  Therefore, it would have been obvious to a person having ordinary skill in the art to modify: (1) the LLDPE resin in the core layer 14 and the first tie layer 12 of Migliorini with the m-LLDPE resin in the second layer of Pirtle; and (2) the LLDPE resin in the second tie layer 16 and the sealant skin layer 18 of Migliorini with the m-LLDPE resin in the first layer of Pirtle to improve the puncture resistance, load holding force, and toughness of the film. 	Migliorini does not explicitly teach the second skin layer (sealant skin layer) 18 has a non-migratory slip agent.   	Ohlsson teaches a multilayer film including a core layer and skin layers made from LLDPE (abstract).  Ohlsson teaches one or both skin layers contain a non-migratory slip agent which increases friction under the holding force pressure with a palletized load (claim 62; and paragraphs [0043] and [0049]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the second skin layer (sealant skin layer) 18 of Migliorini with the non-migratory slip agent of Ohlsson to improve the coefficient of friction of the film when under a holding force pressure with a palletized load.
Response to Arguments
Applicant’s arguments, see page 6, filed 21 September 2022, with respect to the rejection of claim 17 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claim 17 under 35 U.S.C. 112(a) has been withdrawn. 
Applicant's arguments filed 21 September 2022 have been fully considered but they are not persuasive.  	The applicant argued Migliorini does not teach slip as being present in the core, which was a limitation recently added to the claims.  The examiner respectfully notes that the updated rejection of record considers this feature and it has been found that Migliorini provides sufficient teaching and motivation for why a person having ordinary skill in the art would modify their core layer to meet the claims.  Alternatively, it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  There is no evidence of record that shows the incorporation of a slip agent into the core layer yields anything other than predictable results. 	The applicant argued Pirtle’s teachings fail to suggest to a person having ordinary skill in the art at the time of the invention two discrete layers of LLDPE(s) with lower melt indices and higher densities than two discrete layers of LLDPE(s) beneath them as view from a top-down approach, without undue experimentation.  The examiner respectfully disagrees and contends that Pirtle provides sufficient teachings for why a person having ordinary skill would modify the layers of Migliorini with the layers disclosed by Pirtle having different properties (melt index and density).  It is additionally noted that there is no evidence to support how the incorporation of an A/A/B/B layered configuration would require undue experimentation.  It has been held that rearrangement of parts of an invention involves only routine skill in the art (MPEP § 2144.04(VI)(C)), and a person having ordinary skill in the art is also a person of ordinary creativity, not an automaton (KSR, 550 U.S. at 421). 	The applicant argued Pirtle does not teach an internal tie layer and its skin on an exterior.  However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783